Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the election filed on 12-07-2020. Applicant elects Invention III (claim 15-20) without traverse, and claims 1-14 have been withdraw.
  Claims 1-20 are pending.    

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.   Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,318,097. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (16/418,293) claim limitations are broader than claims 1-14 of U.S. Patent No. 10,291,975 as shown in the table below.
Instant   Application No. 16/418,293
                       US PAT. 10,318,097
15. (Original) A system, comprising: one or more speakers in communication with a hub; a speaker selector module positioned on each of the one or more speakers and configured to allow a user to select a slot setting based on a position of each respective speaker, wherein the hub is operable to transmit audio signals to each of the one or more speakers as a function of the slot setting; and one or more control units respectively positioned within each of the one or more speakers and connected with a wireless transceiver and a digital signal processor (DSP).
 1. A system, comprising: a hub configured to be connected with one or more audio sources; a plurality of wireless speakers each having one or more filter parameters stored internally that are specific to each said speaker, wherein each said speaker is operable to wirelessly transmit said one or more filter parameters to said hub, and wherein said hub is operable to use said one or more filter parameters transmitted\from\each said\speaker to filter an audio channel slot associated with each said speaker and an associated subwoofer channel; and wherein each said speaker includes a speaker selector module, wherein said speaker selector module is configured to allow a user to select one of a plurality of audio channel slots to place each said speaker in based on a position of each said speaker, wherein said hub is configured to wirelessly transmit audio .


      
Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
8.          Claims 15-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Shdema et al. (US 2002/0072816) in view of Selig et al. (US 2016/0196108).
        Consider Claim 1, Shdema teaches a system, comprising: one or more speakers in communication with a router(see fig. 1(108)); a speaker selector module(see fig. 1(102), fig.2)) positioned on each of the one or more speakers(see fig.1 (114A-114F)) and configured to allow a user to select a slot setting based on a position of each respective speaker, wherein the router is operable to transmit audio signals to each of  does not explicitly teach a hub.
  However, Selig teaches a hub(see fig.4 and paragraph[0016]-[0022]); a speaker selector(see figs.3, 4 and paragraphs[0016]-[0022])module positioned on each of the one or more speakers(see fig. 3(speaker1-4)) and configured to allow a user to select a slot setting(see fig. 3(S140)) based on a position of each respective speaker(see fig. 3(speaker1-4)), wherein the hub is operable to transmit audio signals to each of the one or more speakers as a function of the slot setting(see figs. 3, 4); and one or more control units(see fig. 3(130), fig. 4) respectively positioned within each of the one or more speakers(see fig. 3(speaker1-4)) and connected with a wireless transceiver and a digital signal processor (DSP)(see figs.3-8 and paragraph[0034]-[0043]).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Seligin to the teaching of Shdema to provide an audio device includes: detecting a location of the audio device; selecting a set of audio output feedbacks, each audio output feedback in the set of audio output feedback entered by an individual and associated with a physical site proximal to the location; identifying a common feature across audio output feedbacks within the set of audio output feedbacks; transforming an audio signal into a processed audio signal according to a hearing profile of the user and the common feature; and outputting the processed audio signal through the audio device. 
 (see figs.1-5 and paragraphs[0034]-[0046]); and the system further comprising: first, second, and third amplifiers operably connected with outputs from the DSP, wherein the DSP is configured to include speaker crossover filters that divide an audio input received from the wireless transceiver into three separate bands(see figs.1-5 and paragraphs[0034]-[0046]); and the system wherein the DSP is configured with one or more crossover filters that divide the audio signal received from the wireless transceiver into a high frequency band and a low frequency band(see figs.1-5 and paragraphs[0034]-[0046]); and the system wherein the high frequency band is directed to a first amplifier and the low frequency band is directed to a second amplifier(see figs.1-5 and paragraphs[0034]-[0046]); and the system wherein at least one of the one or more speakers is configured as a subwoofer that receives the audio signal from the hub, the audio signal comprising a sum of low frequency components from each of the remaining one or more speakers(In Selig, see figs.3-8 and paragraph[0034]-[0043]).

                                                                 Conclusion
9.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Chang (US 2009/0319064) and Tomassetti et al.(US PAT. 6,907,558) are cited to show other related BASS MANAGEMENT FOR HOME THEATER.

10.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Davetta. W. Goins, can be reached on (571) 272-2957. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 01-11-2021